DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 02/08/2021 are acknowledged and entered.

Claims 1-7 were pending.  In the amendment as filed, applicants have amended claims 3-5.  No claims have been cancelled and/or added.  Therefore, claims 1-7 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was filed on 02/08/2021 in order to “to properly identify the corresponding priority application as required under 37 C.F.R. 1.78(a)”. 

Priority
As stated in the Application Data Sheet (ADS) filed on 02/08/2021, this present application is claims priority to provisional application 62/972,508 that was filed on 02/10/2020.  Therefore, this application has an effective filing date of 02/10/2020 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 09/17/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for the recitation of “begins at the onset of the prodromal signs and symptoms of the vaso-occlusive crisis” because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.  Claim 1 for which claim 2 depends  has two primary claims elements: 1) the compound 4-(nitrooxy)butyl-(2S)-2-(6-methoxy-2-naphthyl) propanoate; and 2) a type of patient population.  However, it is not clear how this limitation is limiting to the compound 4-(nitrooxy)butyl-(2S)-2-(6-methoxy-2-naphthyl) propanoate, the type of patient population, and/or the active method step.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the instant claimed treatment methodology.  The present specification define the phrase ‘prodromal signs and symptoms of the vaso-occlusive crisis’ to “includes: tiredness, dizziness, weakness, yellowing of the eyes, pallor, gastrointestinal symptoms such as nausea, vomiting, and change in appetite, musculosketal symptoms such as swelling of hands/feet, tenderness, or stiffness in joints as well as respiratory such as sniffling, coughing, and changes in breathing” (see pg. 9, lines 5-9).  Thus, it is unclear as to the correlation between these defined signs and symptoms and the condition of ‘vaso-occlusive crisis’ and/or sickle cell anemia; and/or determination of the exact time point that these signs and symptoms would occur.  Consequently, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Brittain et al. (US Patent Application Publication 2016/0113936 A1).
For claims 1, 6, and 7, Brittain et al. claim a method for treating sickle cell disease in a subject (refers to instant claimed ‘a Sickle cell anemia patient’ of claim 1), comprising: administering to the subject an effective amount of a HSP90 inhibitor and an effective amount of second therapeutic agent naproxcinod (refers to instant claimed: (a) administering step of claim 1; and (b) ‘a therapeutically effective amount of 4-(nitrooxy)butyl-(2S)-2-(6-methoxy-2-naphthyl) propanoate’ of claim 1) (Claims 6 and 10-12).  Naproxcinod is recognized in the art to be synonymous with the compound 4-(nitrooxy)butyl-(2S)-2-(6-methoxy-2-naphthyl) propanoate (see National Center for Biotechnology Information, "PubChem Compound Summary for CID 9884642, Naproxcinod" PubChem, Created 10/25/2006; especially para. 2.4.2).  Brittain et al. also disclose the followings: (i) mutation of the β-globin gene of hemoglobin in sickle cell anemia has pleiotropic effects in patients with sickle cell disease, including vaso-occlusion, strokes, hemolytic anemia, increased infection, and ischemic organ damage (pg. 4, para. [0062]); and (ii) the composition of a HSP90 inhibitor in in combination with a second active agent or therapeutic agent can be formulated for parenteral administration and oral administration via a carrier (refers to instant claims 6 and 7) (pgs. 6-7, paras. [0093] thru [0108]).
While Brittain et al. does not explicitly disclose the limitations of claims 2-5, these limitations are functional limitations of the instant claimed compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is taught by Brittain et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Therefore, the method and composition of Brittain et al. do anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020